DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1 and 6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chabod et al. (DE 69320969).
Regarding claim 1, Chabod discloses a fastening apparatus (see Figs. 4 and 5) comprising: a metal-working die (25, 26; Fig. 5) including a central anvil (26; Fig. 5) having a longitudinal centerline direction and a base (25; Fig. 5) enlarged in a lateral direction perpendicular thereto; multiple die blades (20, 21, 22, 23; Fig. 5) located adjacent to lateral surfaces of the anvil (26) and operably moveable relative to the anvil; an external die shield (34; Fig. 5) entirely laterally surrounding the anvil (26) and the die blades (20, 21, 22, 23); peripheral lateral sides and a workpiece-facing end of the die shield (34) have a substantially cubic shape with the workpiece-facing end of the die shield (34) being substantially square; and a biasing member (33) biasing the 
Regarding claim 6, Chabod discloses wherein edges of the die blades (20, 21, 22, 23; Fig. 5) contact each other when biased against lateral sides of the anvil (26); and the die blades (20, 21, 22, 23; Fig. 5) and the anvil (26) are configured to create a deformed, unpierced and interlocking, sheet metal clinch joint (see Fig. 10).

Allowable Subject Matter
Claims 2-5, 10, 11, and 14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 7-9, 12, 13, and 15-35 are allowed.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 and 6 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JERMIE E COZART whose telephone number is (571)272-4528. The examiner can normally be reached Monday - Friday 8:30am - 7:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Sweet can be reached on 571-272-4761. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JERMIE E COZART/Primary Examiner, Art Unit 3799                                                                                                                                                                                                        







March 1, 2022